Title: To Alexander Hamilton from Oliver Wolcott, Junior, 22 June 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. DC. Off June 22d 1792
Sir

I have the honour to enclose for your inspection a statement of the Loans recd. by the United States from the Government of France with a calculation of the Interest due thereon to the 1st. day of January 1792. In this statement no notice is taken of the advances made at the Treasury of the United States or of the remittances by the Dutch Commissioners on account of said Loans.
In the account transmitted by Mr. Short, I observe that the following charges are made for advances to the United States which it is said the French Government has assumed to discharge.


₶
s
d


By the Directors of the Powder Magazines
196.481.
.15.
3


By the Department of War
1.052.345:
11:
6


By the Administration for Clothing the Troops
134.065:
7.
6


By the Farmers General
846.770:
14
5


And for Interest on the above mentionedsums from Sept. 3d. 1783. to Decr. 31st. 1791@ 5 ⅌ Cent
928.095.
0.
0


amounting to  ₶
3.157.758.
0.
0


On those charges I think it proper to observe, that the Government of France, retained the sum of Five millions of Livres out of the Loan of ten millions, to pay for certain articles of Cloathing and Military Stores which were ordered by Col. Laurens for the use of the United States. It will appear from the inclosed account which has been extracted from the Books of Thomas Barclay Comr. of Foreign Accounts, that the French Government has already recd. Credit for the two first mentioned sums, and that the third is a balance appearing due to the French Government on account of the excess of the supplies recd. above the Five millions which were retained out of the Loan.
To the claim for this balance of ₶134.065. the United States have however a just right to oppose a much more considerable demand which remains to be liquidated between the two governments, for supplies furnished to the Marine of France, under the agency of Jno. Holker Esq. late Consul General.
It is much to be desired that some arrangement for effecting a settlement should be soon concerted, and from the nature of the claim and the evidence by which it is to be supported, it is my opinion that it ought to be adjusted in this Country.
I had the honour to transmit to you on the 29th. of March, sundry documents relating to the claim of the Farmers General, as the balance of their account now appears to have been assumed by the French Government, it appears to be necessary to ascertain whether the Loan by the Farmers General was not comprehended as a part of the aid granted before the Treaty of February 1778, and if not so comprehended, to demand a disclosure of the person to whom one million of Livres which has not been brought to the Credit of the United States, was paid.
I have &c
N. B.   It is supposed that the claim for supplies furnished the Marine of France may amount to about 200,000 Dollars.
Hon A H.
